Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Notice of Allowability is in response to the Amendment filed February 18, 2021.
The objections and 35 U.S.C. 112(b) rejection made in the November 18, 2020 Office action are withdrawn in view of the claim amendments made in the February 18, 2021 Amendment.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Pereira on March 24, 2021.
The application has been amended as follows:
Line 4 of Claim 8 has been amend to read “…the unwinding bobbin and the [[un]]winding bobbin being configured to…”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 8, U.S. Patent No. 4,766,751 to Ueda et al. (hereinafter UEDA) discloses an apparatus for producing an inner spiral grooved tube (Fig. 1; Col. 2, Lines 34-38) the apparatus comprising:
	first (4 in Fig. 1; Col. 2, Line 44) and second bobbins (6 in Fig. 1; Col. 2, Lines 45-46), one of which is an unwinding bobbin (4 in Fig. 1) and the other of which is a winding bobbin (6 in Fig. 1), the unwinding bobbin and the winding bobbin being configured to 
	a floating frame (25 in Figs. 1 and 2; Col. 2, Line 40) that supports a shaft (26 in Figs. 1 and 2; Col. 2, Line 40) of the first bobbin;
a rotary shaft (5A and 5B in Figs. 1 and 2; Col. 2, Lines 58-60) that supports the floating frame through bearings (Col. 3, Lines 10-14) and rotates in a direction perpendicular to an axis of a bobbin in the floating frame (5A and 5B rotate on an axis that is perpendicular to the axis of rotation of shaft 26 as shown in Figs. 1 and 2);
a revolving flyer (55 in Fig. 2; Col. 2, Line 61) configured to invert a tube route of the tubular material between the first bobbin and the second bobbin, to convey the tubular material and to revolve the tubular material around the floating frame as being supported by the rotary shaft (Col. 4, Lines 29-43).
However, UEDA does not disclose nor fairly teach the apparatus further comprising:
first and second drawing dies positioned on a front stage and a rear stage of the revolving flyer, respectively, in the tube route of the tubular material, wherein
the first and second drawing dies are configured to reduce a diameter of the tubular material in conjunction with the revolving flyer being configured to impart twist associated with a rotation of the revolving flyer to the tubular material to form the inner spiral grooved tube.
Claims 9-13 are dependent claims which further limit the apparatus of Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        





/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725